                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

KAROL I. SMITH,

                            Plaintiff,                        OPINION AND ORDER
       v.
                                                                   19-cv-241-wmc
ALEXANDER SMITH,
ROBERT SMITH,
DANIELLE ZOERB,
GWENDOLYN PANGBURN,
GUNDERSEN LUTHERAN HEALTH SYS., INC.,
and GUNDERSEN LUTHERAN ADMINISTRATIVE SERVS., INC.,

                            Defendants.


       Yesterday, the court held oral argument on defendants’ motions to dismiss, at which

the parties appeared telephonically via counsel. The court issues this brief opinion and

order to memorialize its rulings.

       First, counsel for the Gundersen defendants represented that plaintiff, as Martin

Smith’s Designated Beneficiary under the Gunderson Lutheran Employees’ Retirement

Plan (“the Plan”), would continue to receive monthly disbursements of $5,200 as she

elected, subject to a further order -- either by this court or a state court -- directing

otherwise consistent with the Plan’s obligations under ERISA. Accordingly, the Gundersen

defendants will be dismissed from this lawsuit.

       Second, as confirmed by the discussion on the record, a case or controversy exists

between the remaining parties about the reach of ERISA, if any, to those monthly

disbursements by the Plan once received by plaintiff. Accordingly, the court has subject

matter jurisdiction over this ERISA matter pursuant to 28 U.S.C. § 2201. See NewPage
Wis. Sys. Inc. v. United Steel, Paper & Forestry, Rubber, Mfg., Energy Allied Indus. & Serv.

Workers Int’l Union, 651 F.3d 775, 776 (7th Cir. 2011) (“Declaratory judgment actions are

authorized, see 28 U.S.C. § 2201, as long as there is an actual controversy between the two

parties.”); id. at 777 (“[J]urisdiction depends on a claim arising under federal law, not on

whether a particular remedy is available or whether a claim is sound on the merits.”). In

particular, there appears to be an ongoing, good-faith dispute between the parties whether

ERISA precludes defendants from pursuing a claim for a constructive trust over the

disbursement of the Plan assets under Wisconsin law. Compare Boggs v. Boggs, 520 U.S.

833, 842-43, 850-53 (1997) (holding ERISA preempted claim to testamentary interest of

deceased, non-participatory spouse by her sons under Louisiana’s community property

laws to defeat a surviving spouse’s beneficiary interests, even post-disbursement); and

Melton v. Melton, 324 F.3d 941, 945 (7th Cir. 2003) (holding that “ERISA preempts Illinois

state law with respect to determining the rightful beneficiary of [decedent’s] ERISA-

regulated group term life insurance policy”); with Culwick v. Wood, No. 1:15-cv-05868

(ENV) (SMG), 2019 WL 2403194, at *11-*12 (E.D.N.Y. May 18, 2019) (holding that

ERISA did not preempt state law claim for breach of marital property agreement against

designated ERISA beneficiary). Put another way, plaintiff is the designated beneficiary

under an ERISA Plan and the parties dispute where the line should be drawn as to her right

to receive or use those funds. See NewPage, 651 F.3d at 778 (“A federal district court is the

right forum for a dispute about the meaning of ERISA.”).

       Third, as a matter of deference and comity, absent substantial good cause shown,

this court will not interfere in the state court proceedings, nor will it preclude the state


                                             2
court from deciding how estate assets should be allocated. Accordingly, the court will

reserve on abstention. Additionally, any discovery exchanged in the state court will be

considered discovery taken in this action. The deadlines set in the pretrial conference order

(dkt. #14) remain unchanged.



                                          ORDER

       IT IS ORDERED that:

       1) The Gundersen defendants are DISMISSED. Subject to further sufficient
          direction under ERISA from this or the state court, they will continue making
          disbursements to plaintiff.

       2) Defendants’ motion to dismiss for lack of subject matter jurisdiction (dkt. #6)
          is DENIED.

       3) The court RESERVES on abstention.

       Entered this 2nd day of August, 2019.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             3
